     Case 4:19-cr-02738-RM-JR Document 53 Filed 02/20/20 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     NICOLE P. SAVEL
 3   AZ State Bar No. 015958
     BEVERLY K. ANDERSON
 4   AZ State Bar No. 010547
     Assistant U.S. Attorney
 5   United States Courthouse
     405 W. Congress Street, Suite 4800
 6   Tucson, Arizona 85701
     Telephone: 520-620-7300
 7   Nicole.savel@usdoj.gov
     Bev.anderson@usdoj.gov
 8   Attorneys for Plaintiff
 9                         IN THE UNITED STATES DISTRICT COURT
10                               FOR THE DISTRICT OF ARIZONA
11   United States of America,
12                            Plaintiff,                    CR 19-02738-TUC-RM (JR)
13             vs.                                   GOVERNMENT’S MOTION IN LIMINE
                                                        TO EXCLUDE DEFENDANT’S
14   Jan Peter Meister,                                  HEARSAY STATEMENTS
      AKA Peter Meister,
15
                             Defendant.
16
17              Now comes the United States of America, by and through its undersigned
18   attorneys, and hereby submits this Motion in Limine to exclude hearsay statements made
19   by the defendant. The government will introduce defendant’s statements at trial as a
20   statement of a party-opponent under Federal Rule of Evidence 801(d)(2).
21            The Federal Rules of Evidence define hearsay as a statement by the declarant that
22   was not made while testifying at the current trial, and that is offered in evidence to prove
23   the truth of the matter asserted. Rule 801(c), Fed. R. Evid. Hearsay is not admissible
24   unless subject to an exception. Rule 802, Fed. R. Evid. A court must exclude defendant’s
25   hearsay statements; even those made contemporaneously with other self-inculpatory
26   statements. United States v. Ortega, 203 F.3d 675, 682 (9th Cir. 2000); (citations omitted),
27   holding modified on other grounds by United States v. Larson, 495 F.3d 1094 (9th Cir.
28   2007).
      Case 4:19-cr-02738-RM-JR Document 53 Filed 02/20/20 Page 2 of 4




 1          During the investigation in this case, law enforcement made contact with the
 2   defendant as follows:
 3          1.     On October 3, 2019, law enforcement spoke to the defendant in a non-
 4   custodial setting at the gate of defendant’s property. During the interaction, the defendant
 5   showed agents the call log from his phone indicating that he made the call to the victim,
 6   but was apologetic and claimed that he was drunk when he made the call. He told agents
 7   that the call was out of character for him and denied making calls to other public officials,
 8   except that he recalled making a call to Senator John McCain and called him “a dick.” The
 9   defendant also told agents he only possessed one firearm, a black powder rifle, but had not
10   yet shot the weapon. The government tentatively intends to introduce the defendant’s
11   admissions during this encounter, and would move to exclude self-serving hearsay, such
12   as his denial of any plans to act on the threat. This decision may change depending on pre-
13   trial rulings by the Court, to include a pending defense motion to sever the two counts
14   charged in the indictment.
15          2.     On October 18, 2019, law enforcement interviewed the defendant in a non-
16   custodial setting at the defendant’s residence after a search warrant was executed at the
17   defendant’s home.       Three firearms were seized, in addition to three black powder
18   muzzleloaders. The defendant admitted he fired the 9mm handgun at a range a few years
19   ago; he held the AR-15 rifle approximately 1.5 months prior to determine what parts were
20   need to fix the firearm; and he shot the muzzleloader rifle five times in the past (contrary
21   to what he told agents at their first encounter). He also admitted his prior Maryland
22   convictions and once again acknowledged making the call to the victim. The government
23   intends to introduce these admissions of a party-opponent in its case-in-chief.
24          However, the defendant made many self-serving statements during the interview
25   that the government seeks to have excluded. For example, the defendant stated that he was
26   drunk when he made the threatening call; that he didn’t mean to threaten the victim; he
27   claimed he’d never hurt anyone before (despite two prior convictions involving sexual
28
                                                  2
      Case 4:19-cr-02738-RM-JR Document 53 Filed 02/20/20 Page 3 of 4




 1   assault of children and a misdemeanor assault); and, he stated that the law involving
 2   prohibited possessors was a “gray area,” among other statements.
 3          3.     On October 25, when law enforcement arrested the defendant at his
 4   residence, he made unsolicited comments such as “Fuck [the victim].” The government
 5   intends to introduce these comments in its case-in-chief at trial, pending the Court’s rulings
 6   on motions.
 7          The government’s use of the defendant’s statements for impeachment or rebuttal
 8   will necessarily depend on the content of the defendant’s trial testimony, should he elect to
 9   testify. As for the government introducing only a small portion of the recorded interview
10   on October 18, 2019, the law does not require the rest of the interview to be introduced.
11   The rule of completeness does not require the admission of self-serving hearsay made
12   within a broader narrative. See Fed. R. Evid. 106 (“If a party introduces all or part of a
13   writing or recorded statement, an adverse party may require the introduction, at that time,
14   of any other part--or any other writing or recorded statement--that in fairness ought to be
15   considered at the same time.”); Ortega, 203 F.3d at 682, holding modified on other grounds
16   by United States v. Larson, 495 F.3d 1094 (9th Cir. 2007) (“Even if the rule of
17   completeness did apply, exclusion of Ortega’s exculpatory statements was proper because
18   these statements would still have constituted inadmissible hearsay.”).
19          Therefore, any statements made by the defendant to law enforcement officers
20   supporting the defendant’s exculpatory claims would be introduced to prove the truth of
21   the matter asserted and therefore constitute hearsay. Allowing a defendant to place his
22   exculpatory statements before the jury without subjecting himself to cross-examination is
23   “precisely what the hearsay rule forbids.” United States v. Fernandez, 839 F.2d 639, 640
24   (9th Cir. 1988). The defendant should thus be precluded from introducing such
25   inadmissible hearsay through government witnesses.          See Ortega, 203 F.3d at 683
26   (affirming limitation of cross-examination to preclude eliciting inadmissible hearsay).
27          The redaction of the self-serving hearsay does not raise constitutional issues either.
28
                                                   3
     Case 4:19-cr-02738-RM-JR Document 53 Filed 02/20/20 Page 4 of 4




 1   Ortega, 203 F.3d at 683 (“Ortega should not be allowed to use the Confrontation Clause
 2   as a means of admitting hearsay testimony through the ‘back door’ without subjecting
 3   himself to cross-examination.”); Fernandez, 839 F.2d at 640 (noting that due process does
 4   not require a court allow a defendant to place his inadmissible statements “before the jury
 5   without subjecting [himself] to cross-examination”).
 6          For the reasons discussed, the government respectfully requests an order by the
 7   Court that the defendant be precluded from introducing his hearsay statements made
 8   through cross-examination of the government witnesses, playing the portions of
 9   defendant’s recorded statements that constitute hearsay, or from referencing such
10   statements in defense counsel’s opening statement.
11          The government will provide the transcript of the recorded interview to the Court
12   and the defense upon receipt.
13          Respectfully submitted this 20th day of February, 2020.
14                                                   MICHAEL BAILEY
                                                     United States Attorney
15                                                   District of Arizona
16                                                   s/Nicole P. Savel
17                                                   NICOLE P. SAVEL
                                                     Assistant U.S. Attorney
18
     Copy of the foregoing served
19   electronically or by other means
     this 20th day of February, 2020, to:
20
     Bradley K. Roach, Esq,
21   Counsel for Defendant Meister
22
23
24
25
26
27
28
                                                 4
